Concurring Opinion by
Spaeth, J.:
I join in Judge Hoffman’s opinion except as it states that the Commonwealth is obliged to disclose only written admissions, not oral ones.
This statement is, or so it seems to me, dictum. Moreover, it is contrary to §2.1(a)(ii) of the ABA Standards Relating to Discovery and Procedure before Trial, Compilation, p. 255 (1974), which provides that (with exceptions not here pertinent) the prosecutor shall disclose to defense counsel “any written or recorded statements and the substance of any oral statements made by the accused.”
It is not at all uncommon for a prosecutor to have evidence of both an oral and written admission. The typical case is where the accused makes an oral admission to the investigating detective, who then calls in a stenographer who reduces the admission to a *511writing, which the accused signs. To read Rule 310 as requiring the prosecutor to disclose only the written admission seems to me at least arguably arbitrary. Nor am I sure that Koch is to be read so narrowly as in footnote 8 of Judge Hoffman’s opinion.
On all of these issues of discovery I wish to reserve judgment. Here it is sufficient to hold that the Commonwealth was bound by its answer that there were no admissions, written or oral.